Citation Nr: 1021189	
Decision Date: 06/08/10    Archive Date: 06/21/10

DOCKET NO.  08-21 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to an increased evaluation for bilateral pes 
planus, currently rated as 50 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to a service-connected 
disability.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Esq.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from October 1942 to 
December 1945. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island.

In May 2009, the Board entitlement to an increased evaluation 
for bilateral pes planus, and entitlement to a total 
disability rating based on individual unemployability due to 
a service-connected disability.  The Veteran appealed to the 
United States Court of Appeals for Veterans Claims (the 
Court).  In December 2009, the Court granted a joint motion 
for remand, and vacated the May 2009 Board decision.  

In an August 2007 decision, the Board assigned an effective 
date of June 8, 2004, for a 50 percent disability rating for 
bilateral pes planus.  While the Veteran filed a notice of 
disagreement to the September 2007 rating decision which 
effectuated the Board's decision the Veteran did not appeal 
the Board's decision to the Court notwithstanding October 
2007 correspondence from VA advising the appellant that any 
appeal of the Board's August 2007 decision must be filed with 
the Court.  Hence, the August 2007 decision is final.  38 
U.S.C.A. §§ 7104, 7266 (West 2002).  

In December 2007, the Board received a claim of entitlement 
to an earlier effective date for the 50 percent disability 
rating for bilateral pes planus.  The appellant did not 
appeal the August 2007 decision to the Court, nor did he 
claim that the Board's August 2007 decision was clearly and 
unmistakably erroneous.  Thus, as a matter of law, there is 
no basis to grant an earlier effective date for the 
disability.  Rudd v. Nicholson, 20 Vet. App. 296 (2006) (A 
free-standing claim for an earlier effective dates following 
a final rating or Board decision is an attempt to vitiate the 
rule of finality.)  Accordingly, given that the proper 
disposition of a free-standing claim for an earlier effective 
date claim is dismissal, id. at 300, the Veteran is not 
prejudiced by the Board's adjudication of the increased 
rating claim without an initial adjudication by the RO of the 
earlier effective date claim.  Bernard v. Brown, 4 Vet. App. 
384 (1993)  

The issue whether new and material evidence has been received 
to reopen a claim of entitlement to service connection for a 
back disorder has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, and 
it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to a total disability rating based 
on individual unemployability due to a service-connected 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the Department of Veterans Affairs 
Regional Office.


FINDINGS OF FACT

1.  The maximum schedular rating has been assigned for 
bilateral pes planus.

2.  The evidence in this case does not show such an 
exceptional disability picture that the assigned schedular 
evaluation for bilateral pes planus is inadequate.




CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating for 
bilateral pes planus have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102. 3.159, 3.321, 4.71a, Diagnostic Code 5276 (2009).

2.  The criteria for referral of bilateral pes planus for 
consideration on an extra-schedular basis are not met.  38 
C.F.R. § 3.321(b)(1).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been 
met.  There is no issue as to providing an appropriate 
application form or completeness of the application.  VA 
notified the Veteran in January and May 2008 correspondence 
of the information and evidence needed to substantiate and 
complete a claim, to include notice of what part of that 
evidence is to be provided by the claimant, and notice of 
what part VA will attempt to obtain.  In the January 2008 
correspondence, VA notified the appellant of how VA 
determines the disability rating and effective date.  He was 
provided notice of the specific rating criteria used to 
evaluate pes planus in the May 2008 correspondence.  The 
claim was readjudicated in a July 2008 statement of the case.  
Thus, any timing error as to notice of the specific rating 
criteria was cured and rendered nonprejudicial.  Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in a statement of the case or 
supplemental statement of the case, is sufficient to cure a 
timing defect).

VA has fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
The appellant was provided the opportunity to meaningfully 
participate in the adjudication of his claim and did in fact 
participate.  See Washington v. Nicholson, 21 Vet. App. 191 
(2007).  In a May 2009 appellant's brief, the former 
representative challenged the adequacy of a January 2008 VA 
examination.  The former representative claimed that the 
examination was inadequate because the examiner did not 
address limitation of motion, muscle atrophy, pain, painful 
motion, or degree of functional impairment.  The Board notes 
that the maximum schedular rating has been assigned for 
bilateral pes planus.  The VA examiner addressed functional 
impairment to the extent to determine whether referral for 
extraschedular consideration is warranted.  In light of the 
foregoing, the VA examination was adequate for rating 
purposes on the issue of entitlement to an increased rating 
for bilateral pes planus.  Barr v. Nicholson, 21 Vet. App. 
303 (2007).  Hence, there is no error or issue that precludes 
the Board from addressing the merits of this appeal.

Analysis

Historically, service connection was granted for bilateral 
pes planus by rating action in February 1946, and a 10 
percent evaluation was assigned.  By rating action in March 
1975, the rating was increased to 30 percent.  In a May 2006 
rating decision, the RO increased the evaluation for 
bilateral pes planus to 50 percent effective as of May 17, 
2006.  The August 2007 Board decision granted an earlier 
effective date of June 8, 2004, for the 50 percent evaluation 
for pes planus.  This decision is final.  38 U.S.C.A. § 7104.  
On January 14, 2008, the Veteran filed a new claim for 
individual unemployability, which was construed as a claim 
for an increased rating.

The Veteran is service connected for pes planus only, and as 
noted, that disorder is assigned a 50 percent rating under 38 
C.F.R. § 4.71a, Diagnostic Code 5276.  This is the maximum 
allowable rating under 38 C.F.R. § 4.71a, Diagnostic Codes 
5276.  

Given that a 50 percent evaluation is the maximum schedular 
rating allowable, the Veteran could only receive higher 
compensation if his pes planus was so severe that it equated 
to the loss of use of a foot.  The term "loss of use" of a 
foot is defined at 38 C.F.R. § 3.350(a)(2) as a disability 
where no effective function remains other than that which 
would be equally well served by an amputation stump at the 
site of election below the knee with the use of a suitable 
prosthetic appliance.  The determination will be made on the 
basis of the actual remaining function, whether the acts of 
balance, propulsion, etc., could be accomplished equally well 
by an amputation stump with prosthesis.  Examples under 38 
C.F.R. § 3.350(a)(2) that constitute loss of use of a foot 
include extremely unfavorable ankylosis of the knee, or 
complete ankylosis of two major joints of an extremity, or 
shortening of the lower extremity of 3 1/2 inches or more.  A 
review of the evidence reveals that while the appellant's pes 
planus is severe, it is not manifested by a loss of use of 
the either foot.  Although the appellant uses a cane and can 
only walk for short distances, no health care professional 
has ever suggested that either foot function is so minimal 
that it is the equivalent of that which is shown with a 
prosthetic foot.

The joint motion notes that the appellant "could potentially 
obtain a higher rating under DC 5284 with consideration of 
the bilateral factor pursuant to 38 C.F.R. § 4.26."  Joint 
motion, page 3.  In the opinion of the Board Diagnostic Code 
5284 (foot injuries, other) is not applicable to the 
Veteran's claim because he is not service-connected for a 
foot injury.  His disability is bilateral pes planus and is 
appropriately rated pursuant to Diagnostic Code 5276.  His 
disability has never been rated under Diagnostic Code 5284, 
and it never should be rated under Diagnostic Code 5284.  The 
Board's citation to Diagnostic Code 5276-5284 in its May 2009 
decision was in error.  May 2009 decision, pages 3 and 5.  

The choice of Diagnostic Code requires consideration of 
characteristic findings sufficient to identify the disease or 
disability.  38 C.F.R. § 4.21 (2009).  Here, trained medical 
professionals have since 1946 found the appellant to suffer 
from flat feet (pes planus), not residuals of foot injuries.  
While 38 C.F.R. § 4.20 authorizes use of a Diagnostic Code 
pertaining to a closely related disease or injury, that 
provision is only applicable when an unlisted disorder is 
encountered.  Flat feet (pes planus) is not an unlisted 
disorder.  Rather, it is a specifically enumerated disorder 
under the rating schedule.  As such, the Board finds that the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5276, are 
controlling.

Turning to extraschedular consideration, under Thun v. Peake, 
22 Vet App 111 (2008), there is a three- step inquiry for 
determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the Board must determine whether the claimant's 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service- 
connected bilateral pes planus is inadequate.  A comparison 
of the level of severity and symptomatology of the Veteran's 
bilateral pes planus with the pertinent criteria established 
in the rating schedule shows that the rating criteria 
reasonably describes his disability level and symptomatology.  
The symptoms presented by the Veteran's bilateral pes planus 
- such as malalignment of the Achilles tendons, plantar 
hyperkeratosis, and edema - are fully contemplated by the 
rating schedule.  The fact that the appellant has difficulty 
ambulating is expected where a disability is pronounced.  The 
rating criteria specifically anticipates extreme plantar 
tenderness.  That is, if the bottom of the appellant's feet 
are extremely tender-a required finding for a 50 percent 
rating-then he would have difficulty ambulating.  Simply 
put, there is no evidence his disability picture is 
exceptional when compared to other veterans with pronounced 
pes planus.  

Further, there is no evidence that the appellant's bilateral 
pes planus at any time during the appellate term necessitated 
frequent hospitalization, or has had a marked interference 
with employment.  The Veteran is currently retired.  The 
January 2008 VA examiner stated that while the claimant's 
bilateral pes planus would preclude him from any significant 
amount of ambulatory employment, sedentary employment would 
not be precluded.  The medical evidence does not show that 
the employment interference due to bilateral pes planus alone 
has caused impairment with employment over and above that 
contemplated in the assigned 50 percent schedular rating.  
Van Hoose v. Brown, 4 Vet. App. 361 (1993) (A high rating is 
recognition that the impairment makes it difficult to obtain 
or keep employment.)  Thus, the Board finds no evidence to 
indicate referral for extraschedular consideration.  Thun.

In reaching this decision the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

The appeal is denied.


ORDER

Entitlement to an evaluation in excess of 50 percent for 
bilateral pes planus is denied.


REMAND

As stated above, the issue of whether new and material 
evidence has been received to reopen a claim of entitlement 
to service connection for a back disorder has been raised.  
Accordingly, appellate review of the Veteran's claim of 
entitlement to a total disability rating based on individual 
unemployability must be deferred because that issue is 
inextricably intertwined and must first be addressed by the 
RO.  Hoyer v. Derwinski, 1 Vet. App. 208 (1991); Harris v. 
Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The RO must adjudicate whether new and 
material evidence has been received to 
reopen a claim of entitlement to service 
connection for a back disorder.  The 
Veteran is hereby informed that the Board 
will only exercise appellate jurisdiction 
over this issue if he perfects a timely 
appeal thereto.

2.  Thereafter, the RO must readjudicate 
the claim of entitlement to a total 
disability rating based on individual 
unemployability.  If the benefit is not 
granted, the appellant and his 
representative must be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


